On Petition for Rehearing.
On consideration of petition for rehearing, the Court finds that the decree of the chancellor should *Page 1180 
be modified to eliminate therefrom the item of $488.88, interest which was claimed as having accrued on a deposit in escrow. An escrow holder is not required to pay interest on funds which are held in trust by such escrow holder under an escrow agreement.
The judgment heretofore entered by this Court affirming the order of the chancellor is hereby modified to read as follows:
The decree of the chancellor is affirmed, except as to the item of $488.88 allowed as interest on the escrow deposit of $10,000.00 and the chancellor is directed to reform the decree in accordance with this judgment and thereupon, the remainder of the decree shall stand affirmed. Costs of this appeal should be taxed against the appellee.
Affirmed in part and remanded.
Petition for rehearing denied.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur.